Exhibit 10.33

 

B/E AEROSPACE, INC. 2005 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT 

FOR THE EXECUTIVE CHAIRMAN OF THE COMPANY

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is made
effective as of ________________ (the “Date of Grant”) between B/E Aerospace,
Inc., a Delaware corporation (the “Company”), and Amin J. Khoury (the
“Participant”).  Capitalized terms not otherwise defined herein shall have the
same meanings as in the BE Aerospace, Inc. 2005 Long-Term Incentive Plan (the
“Plan”).

WHEREAS, the Company desires to grant the Restricted Stock Units provided for
herein to the Participant pursuant to the Plan and the terms and conditions set
forth herein;

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1.        Grant of the Award.  Subject to the provisions of this Award Agreement
and the Plan, the Company hereby grants to the Participant, an aggregate of
________________ restricted stock units (the “RSUs”) each entitling the
Participant to receive one share of Company common stock (the “Shares”), subject
to adjustment as set forth in the Plan.  Fifty percent (50%) of the RSUs shall
be subject to time-based vesting (the “Time-Based RSUs”) and fifty percent (50%)
of the RSUs shall be subject to performance-based vesting (the
“Performance-Based RSUs”).  The aggregate number of RSUs set forth above, as
well as the 50%-50% allocation between Time-Based RSUs and Performance-Based
RSUs, are based on the assumed achievement of target performance with respect to
the Performance-Based RSUs; it being understood and agreed that the actual
number of Performance-Based RSUs that are earned by the Participant may be more
or less than the target number of [INSERT NUMBER EQUAL TO 50% OF AGGREGATE
NUMBER ABOVE] (the “Target Performance Award”).

2.        Incorporation of Plan.  The Participant acknowledges receipt of the
Plan, a copy of which is attached hereto and represents that he is familiar with
its terms and provisions.  This Award Agreement and the RSUs shall be subject to
the Plan, the terms of which are incorporated herein by reference, and in the
event of any conflict or inconsistency between the Plan and this Award
Agreement, the Plan shall govern. 

3.        Vesting Schedule.  Subject to the terms and conditions hereof, the
Participant shall vest in the RSUs as follows, unless previously vested or
canceled in accordance with the provisions of the Plan or this Award Agreement:

(a)        Time-Based RSUs.  On each of the first, second and third
anniversaries of the Date of Grant, thirty-three and one-third percent (33 1/3%)
of the Time-Based RSUs shall vest and no longer be subject to cancellation
pursuant to Section 6 or the transfer restrictions set forth in Section 8 hereof
(each date, a “Time Vesting Date”).  

(b)        Performance-Based RSUs.  The methodology for determining the final
number of Performance-Based RSUs that will be earned and vested as of April 30,
2019 (the “Performance Vesting Date”) based on Company performance over the
three years of the







--------------------------------------------------------------------------------

 



Performance Period (2016, 2017 and 2018) is set forth on Exhibit 1 attached
hereto, which is an integral part of this Award Agreement.

4.        Termination by the Company; Resignation for Good Reason.  Unless
otherwise provided in a written employment agreement between the Participant and
the Company, in the event of the Participant’s termination of employment with
the Company prior to the vesting of the RSUs hereunder on account of a
termination by the Company or a resignation for Good Reason, all of the unvested
RSUs shall vest immediately and shall no longer be subject to cancellation
pursuant to Section 6 or the transfer restrictions set forth in Section 8
hereof.  Notwithstanding any relevant provision in a written employment
agreement between the Participant and the Company that provides for vesting of
all equity awards in such a situation, the exact number of Performance-Based
RSUs that will vest and subsequently be delivered upon settlement will be equal
to the greater of (i) the Participant’s Target Performance Award or (ii) the
non-prorated amount that would be earned and vested in accordance with Exhibit
1 as if the three-year Performance Period had been completed based upon actual
performance achieved through the most recently completed year (if any) of the
relevant Performance Period (with the Cumulative Average Annual Ranking (as
defined in Exhibit 1) determined based on the Average Annual Ranking for the
completed year or years in the Performance Period).  For purposes of this Award
Agreement, the term “Good Reason” shall have the meaning assigned to it in the
written employment agreement between the Participant and the Company. 

5.        Death or Disability.  If, prior to the vesting of the RSUs hereunder,
the Participant’s employment with the Company terminates due to death or
Disability, all of the unvested RSUs shall vest immediately and shall no longer
be subject to cancellation pursuant to Section 6 or the transfer restrictions
set forth in Section 8 hereof.  Notwithstanding any relevant provision in a
written employment agreement between the Participant and the Company that
provides for vesting of all equity awards in such a situation, the exact number
of Performance-Based RSUs that will vest and subsequently be delivered upon
settlement will be calculated assuming maximum performance was achieved (i.e.,
200% of the Target Performance Award).

6.        Resignation absent Good Reason.  Unless otherwise provided in a
written employment agreement between the Participant and the Company, if, prior
to the vesting of the RSUs hereunder, the Participant resigns his employment
absent Good Reason, all of the unvested RSUs shall be cancelled immediately
without consideration as of the date of such termination.    

7.        Change in Control.  Upon a Change in Control prior to the vesting of
all of the RSUs hereunder, all of the unvested RSUs shall vest immediately and
shall no longer be subject to cancellation pursuant to Section 6 or the transfer
restrictions set forth in Section 8 hereof.  Notwithstanding any relevant
provision in the written employment agreement between the Participant and the
Company that provides for vesting of all equity awards in such a situation, the
exact number of Performance-Based RSUs that will vest and subsequently be
delivered upon settlement will be calculated assuming maximum performance was
achieved (i.e., 200% of the Target Performance Award).

8.        Nontransferability of RSUs.  Unless otherwise determined by the
Committee, the RSUs may not be transferred, pledged, alienated, assigned or
otherwise attorned





2

--------------------------------------------------------------------------------

 



other than by last will and testament or by the laws of descent and distribution
or pursuant to a domestic relations order, as the case may be; provided,
however, that the Committee may, subject to such terms and conditions as it
shall specify, permit the transfer of the RSUs, including, without limitation,
for no consideration to a charitable institution or a Permitted Transferee.  Any
RSUs transferred to a charitable institution may not be further transferable
without the Committee’s approval and any of the RSUs transferred to a Permitted
Transferee shall be further transferable only by last will and testament or the
laws of descent and distribution or, for no consideration, to another Permitted
Transferee of the Participant.

9.        No Rights as a Stockholder.  The RSUs do not entitle the Participant
to any of the rights of a stockholder of the Company, including, the right to
vote Shares until the Participant or his nominee becomes the holder of record of
Shares.

10.        Dividends Equivalent Rights.  The Participant shall accumulate
dividend equivalent rights on all RSUs in an amount equal to the cash dividends
paid with respect to the Shares on each date prior to settlement of the
Participant’s RSUs that a cash dividend is paid on Shares.  The dividend
equivalent rights shall be held by the Company as a bookkeeping account and
shall be subject to the same terms and conditions (including vesting terms) as
the corresponding RSUs and shall accumulate and be paid if and when the
corresponding RSUs are settled.

11.        Settlement of RSUs.  Unless the Participant has executed and not
revoked a valid deferral election under the B/E Aerospace, Inc. 2010 Deferred
Compensation Plan, as amended (the “DC Plan”) (or has elected an alternative
investment allocation with respect to RSUs deferred under the DC Plan),
settlement of vested RSUs shall be made within thirty (30) days following
the  applicable Time Vesting Date or Performance Vesting Date (or such earlier
date on which the RSUs vest pursuant to this Award Agreement; but in no event
later than March 15th of the calendar year immediately following the calendar
year in which the applicable vesting date occurs.  Settlement will be made by
delivery of Shares.  Notwithstanding the foregoing, the Company shall not be
obligated to deliver any Shares if counsel to the Company determines that such
sale or delivery would violate any applicable law or any rule or regulation of
any governmental authority or any rule or regulation, or agreement of the
Company with, any securities exchange or association upon which the Shares are
listed or quoted.  If the Participant has executed and not revoked a valid
deferral election, settlement shall be made in accordance with the DC Plan.

12.        No Entitlements.

(a)        No Right to Continued Employment.  This award is not an employment
agreement, and nothing in this Award Agreement or the Plan shall (i)  alter the
Participant’s status as an “at-will” employee of the Company, subject to the
terms of any applicable employment agreement, (ii) be construed as guaranteeing
the Participant’s employment by the Company or as giving the Participant any
right to continue in the employ of the Company during any period (including
without limitation the period between the Date Of Grant and the applicable
vesting date in accordance with  Section 3) or (iii)  be construed as giving the
Participant any right to be reemployed by the Company following any termination
of Employment.





3

--------------------------------------------------------------------------------

 



(b)        No Right to Future Awards.  This award of RSUs and all other
equity-based awards under the Plan are discretionary.  This award does not
confer on the Participant any right or entitlement to receive another award of
RSUs or any other equity-based award at any time in the future or in respect of
any future period.

(c)        No Effect on Future Employment Compensation.  The Company has made
this award of RSUs to the Participant in its sole discretion.  This award does
not confer on the Participant any right or entitlement to receive compensation
in any specific amount for any future fiscal year, and does not diminish in any
way the Company’s discretion to determine the amount, if any, of the
Participant’s compensation.  In addition, this award of RSUs is not part of the
Participant’s base salary or wages and will not be taken into account in
determining any other employment-related rights the Participant may have, such
as rights to pension or severance pay.

13.        Taxes and Withholding.  No later than the date as of which an amount
with respect to the RSUs first becomes includable in the gross income of the
Participant for applicable income tax purposes, the Participant shall pay to the
Company or make arrangements satisfactory to the Committee regarding payment of
any federal, state or local taxes of any kind required by law to be withheld
with respect to such amount.  Unless otherwise determined by the Committee, in
accordance with rules and procedures established by the Committee, the minimum
required withholding obligations may be settled in Shares, including Shares that
are issued in settlement of the award that gives rise to the withholding
requirement.  The obligations of the Company to settle the RSUs under this Award
Agreement shall be conditional upon such payment or arrangements and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Participant, including,
without limitation, by withholding Shares to be delivered upon settlement.

14.        Securities Laws.  In connection with the grant, vesting or settlement
of the RSUs the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this Award
Agreement.

15.        Miscellaneous Provisions.

(a)        Notices.  Any notice necessary under this Award Agreement shall be
addressed to the Company in care of its Secretary at the principal executive
office of the Company and to the Participant at the address appearing in the
records of the Company for the Participant or to either party at such other
address as either party hereto may hereafter designate in writing to the
other.  Notwithstanding the foregoing, the Company may deliver notices to the
Participant by means of email or other electronic means that are generally used
for employee communications.  Any such notice shall be deemed effective upon
receipt thereof by the addressee.

(b)        Headings.  The headings of sections and subsections are included
solely for convenience of reference and shall not affect the meaning of the
provisions of this Award Agreement.





4

--------------------------------------------------------------------------------

 



(c)        Counterparts.  This Award Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

(d)        Entire Agreement.  This Award Agreement (including Exhibit 1 hereto),
the Plan and, to the extent applicable, any written employment agreement between
the Participant and the Company, constitute the entire agreement between the
parties hereto with regard to the subject matter hereof.  They supersede all
other agreements, representations or understandings (whether oral or written and
whether express or implied) that relate to the subject matter hereof.

(e)        Amendments.  The Board or the Committee shall have the power to
alter, amend, modify or terminate the Plan or this Award Agreement at any time;
provided,  however, that no such termination, amendment or modification may
adversely affect, in any material respect, the Participant’s rights under this
Award Agreement without the Participant’s consent.  Notwithstanding the
foregoing, the Company shall have broad authority to amend this Award Agreement
without the consent of the Participant to the extent it deems necessary or
desirable (i) to comply with or take into account changes in or interpretations
of, applicable tax laws, securities laws, employment laws, accounting rules and
other applicable laws, rules and regulations, (ii) to ensure that the RSUs are
not subject to taxes, interest and penalties under Section 409A of the Code,
(iii) to take into account unusual or nonrecurring events or market conditions,
or (iv) to take into account significant acquisitions or dispositions of assets
or other property by the Company.  Any amendment, modification or termination
shall, upon adoption, become and be binding on all persons affected thereby
without requirement for consent or other action with respect thereto by any such
person.  The Committee shall give written notice to the Participant in
accordance with Section 15(a) of any such amendment, modification or termination
as promptly as practicable after the adoption thereof.  The foregoing shall not
restrict the ability of the Participant and the Company by mutual consent to
alter or amend the terms of the RSUs in any manner that is consistent with the
Plan and approved by the Committee. 

(f)        Section 409A. 

(i)         The RSUs are intended to constitute “short-term deferrals” for
purposes of Section 409A of the Code and the regulations and guidance
promulgated thereunder (“Section 409A”).  If any provision of the Plan or this
Award Agreement would, in the reasonable good faith judgment of the Committee,
result or likely result in the imposition on the Participant of a penalty tax
under Section 409A, the Committee may modify the terms of the Plan or this Award
Agreement, without the consent of the Participant, in the manner that the
Committee may reasonably and in good faith determine to be necessary or
advisable to avoid the imposition of such penalty tax.  This Section 15(f) does
not create an obligation on the part of the Company to modify the Plan or this
Award Agreement and does not guarantee that the RSUs will not be subject to
taxes, interest and penalties under Section 409A. 

(ii)        Notwithstanding anything to the contrary in the Plan or this Award
Agreement, to the extent that the RSUs constitute deferred compensation for
purposes of Section 409A and the Participant is a “Specified Employee” (within
the meaning of the



5

--------------------------------------------------------------------------------

 



Committee’s established methodology for determining “Specified Employees” for
purposes of Section 409A), no payment or distribution of any amounts with
respect to the RSUs that are subject to Section 409A may be made before the
first business day following the six (6) month anniversary from the
Participant’s “Separation from Service” from the Company (as defined in Section
409A) or, if earlier, the date of the Participant’s death.

(iii)        The actual date of settlement pursuant to Section 11 shall be
within the sole discretion of the Company.  In no event may the Participant be
permitted to control the year in which settlement occurs.

(g)        Successor.  Except as otherwise provided herein, this Award Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company, and to any Permitted Transferee pursuant to Section 8
hereof.

(h)        Choice of Law.  Except as to matters of federal law, this Award
Agreement and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of Delaware (other than its conflict of
law rules).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 





6

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

B/E AEROSPACE, INC.

 

 

 

 

 

 

By:

 

 

 

 

Name: Joseph T. Lower

 

 

 

Title:   Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

Amin J. Khoury

 





7

--------------------------------------------------------------------------------

 



Exhibit 1

B/E Aerospace, Inc.
Performance-Based RSUs

Calculation of Final Performance Award.  As of the Performance Vesting Date, you
will earn and become vested in a number of Performance-Based RSUs (the “Final
Performance Award”) determined by multiplying the Target Performance Award by
(i) zero, if the Cumulative Average Annual Ranking is less than the 25th
percentile, (ii) between 50% and 100% (linearly interpolated) if the Cumulative
Average Annual Ranking is between the 25th and 50th percentiles and (iii)
between 100% and 200% (linearly interpolated) if the Cumulative Average Annual
Ranking is between the 50th and 75th (or greater) percentiles.

As used in this Exhibit 1 and the Award Agreement:

(a)“Annual Peer Group” means, for each of 2016, 2017 and 2018, the compensation
peer group set forth in the annual proxy statement filed during such year;
provided,  however, that if any constituent company of such peer group is no
longer either in existence or an independent public company as of the end of
such year, such company shall be excluded from the Annual Peer Group. In
addition, the Committee shall make such adjustments (if any) to the Annual Peer
Group and/or the measurements of relative performance against the Annual Peer
Group under this Agreement as it may deem necessary or appropriate if and to the
extent that there are distortions resulting from fundamental, extraordinary
changes to the business of any constituent company in the Annual Peer Group.

(b)“Average Annual Ranking” means, for each of 2016, 2017 and 2018, the average
of the EBIT Margin Ranking, EPS Growth Ranking, ROA Ranking and ROIC Ranking for
such year.

(c)“Cumulative Average Annual Ranking” means the average of the three Average
Annual Rankings for 2016, 2017 and 2018.

(d)“EBIT Margin” means (i) earnings from continuing operations before net
interest expense and income taxes for a specified annual measurement period,
divided by (ii) net sales for the same measurement period.

(e)“EBIT Margin Ranking” means, for each of 2016, 2017 and 2018, the percentile
ranking of the Company for EBIT Margin relative to the Annual Peer Group for
such year.

(f)“EPS Growth” means the change (positive or negative) in fully diluted net
income from continuing operations  per share from one specified annual
measurement period to a later specified annual measurement period, expressed as
a percentage. 

(g)“EPS Growth Ranking” means, for each of 2016, 2017 and 2018, the percentile
ranking of the Company for EPS Growth relative to the Annual Peer Group for such
year, calculated on a comparable basis for any adjustments or nonrecurring
charges.





8

--------------------------------------------------------------------------------

 



(h)“ROA” means (i) net operating profit after taxes (NOPAT) calculated as
pre-tax operating earnings from continuing operations less income taxes at the
Company’s effective tax rate for a specified annual measurement period, divided
by (ii) the average balance of total assets for the same annual measurement
period, determined by averaging the beginning and ending balances of total
assets for such measurement period. 

(i)“ROA Ranking” means, for each of 2016, 2017 and 2018, the percentile ranking
of the Company for ROA relative to the Annual Peer Group for such year.

(j)“ROIC” means (i) net operating profit after taxes (NOPAT) calculated as
pre-tax operating earnings from continuing operations less income taxes at the
Company’s effective tax rate for a specified annual measurement period, divided
by (ii) the average balance of the combined book value of equity and book value
of debt for the same annual measurement period, determined by averaging the
beginning and ending balances for such measurement period.

(k)“ROIC Ranking” means, for 2016, 2017 and 2018, the percentile ranking of the
Company for ROIC relative to the Annual Peer Group for such year.

 

 





9

--------------------------------------------------------------------------------

 



EXAMPLE (for illustrative purposes only):

Target Performance Award – 50,000 Performance-Based RSUs

 

Below are the annual rankings by metric as measured against the applicable
Annual Peer Group

 

 

 

 

 

 

2016

2017

2018

FINAL

EBIT MARGIN

45th Percentile

55th Percentile

62nd Percentile

 

EPS GROWTH

65

60

58

 

ROA

60

50

55

 

ROIC

70

80

85

 

Average Annual Ranking

60

61.25

65.0

 

Cumulative Average Annual Ranking

 

 

 

62.08

Final Performance Award

 

 

 

148.331 X 50,000 = 74,167 Performance-Based RSUs earned and vested

 

--------------------------------------------------------------------------------

1 Interpolation between 100% and 200% for performance between the 50th and 75th
percentiles.

 

10

--------------------------------------------------------------------------------